Citation Nr: 0205678	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  95-41 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for impairment to the left shoulder and 
arm.

(The issue of waiver of recovery of an overpayment of 
improved pension benefits in the original amount of $25,879 
will be the subject of a separate Board of Veterans' Appeals 
(Board) decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had verified active service from March 1953 to 
December 1954.

This matter comes before the Board on appeal from a May 1995 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Albuquerque, New Mexico, which denied 
entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for residuals of a burn of the upper back and shoulder 
and for additional disability to the left shoulder and arm.  

In October 1997, the Board remanded the case to the RO for 
due process considerations and for additional evidentiary 
development.  Upon completion of the requested development, 
the case was returned to the Board.  In August 1999, the 
Board denied the matter.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a July 2001 Order, the Court vacated the Board's decision and 
remanded the case for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

By letter dated March 2002, the Board told the veteran and 
his representative that he could submit additional evidence 
and argument to support his claim.  In response, the veteran 
indicated that he had nothing else to submit and that he 
desired immediate readjudication of his appeal after 
affording his representative the opportunity to review and 
submit additional argument in support of his case.  The 
veteran's representative submitted an informal brief in April 
2002.  The matter is ready for appellate review.

Historically, in October 1998 VA granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a burn 
of the back, rated as noncompensably disabling effective 
September 22, 1992.  As such, the issue in controversy 
associated with the claim for entitlement to disability 
compensation for burns of the back under 38 U.S.C.A. § 1151 
has been resolved and is no longer on appeal before the 
Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In August 1999, the Board remanded the issue of entitlement 
to an initial compensable evaluation for residuals of a burn 
of the back.  The Board asked the RO to readjudicate the 
matter and issue to the veteran a statement of the case 
(SOC).  The RO readjudicated the claim in September 1999, and 
issued a SOC in October 1999.  The veteran did not continue 
the appeal.  The matter is not before the Board.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  The medical evidence fails to create a nexus between 
impairment of the veteran's left shoulder and arm and any 
treatment received at a VA facility.  

3.  The medical evidence does not demonstrate increased 
impairment of the veteran's left shoulder and arm due to the 
service-connected residuals of a burn on the back.


CONCLUSION OF LAW

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for impairment of the 
veteran's left shoulder and arm is denied.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.310, 
3.358 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Duty to Assist

As noted in the Introduction, the Board denied the veteran's 
claim in August 1999, finding that the veteran's claim not 
well grounded.  The veteran appealed that decision.  Due to 
the passage of the VCAA in November 2001, the Court remanded 
the case to the Board.  The sole reason for the remand was to 
enable the Board to readjudicate the claim under the VCAA and 
all other applicable laws and regulations.  Holliday v. 
Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The VCAA eliminated the well groundedness requirement and 
redefined the obligations of VA with respect to the duty to 
assist claimants in the development of their claims, thus 
superseding the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) [withdrawn sub. nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000)].  The new law 
changes the standard of review for adjudicating claims, and 
states VA has a duty to notify a claimant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  38 U.S.C.A. §§ 5102, 5103, 
5103(A) (West Supp. 2001).  VA also issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).  

This change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because the new 
law is more favorable to the veteran, it is applicable to 
this claim.

While the veteran's representative maintains a remand is 
warranted as the RO has not had opportunity to comply with 
the requirements of the new law, see April 2002 Informal 
Brief Presentation, the Board finds despite the change in the 
law brought about by the VCAA, a remand of the issue on 
appeal is not required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran has received ample notice 
of the evidence and information needed to substantiate his 
claim, and VA has made reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim.

The veteran has received notice of the evidence and 
information needed to substantiate his claim.  In June 1996 
he was furnished a SOC informing him applicable law, 
regulations, and reasons and bases associated with the claim, 
as well as the type of evidence needed to substantiate it.  A 
supplemental SOC was issued in December 1998.  Additionally, 
although the Court's July 2001 order serves to vacate the 
Board's August 1999 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
August 1999 denial, the veteran has already had an extensive 
advisement of the evidence that would be required to 
substantiate this claim.  38 C.F.R. § 5103A (West Supp. 
2001); Bernard v. Brown, 4 Vet. App. 384 (1993).  The veteran 
has been adequately apprised of his due process rights, with 
reasonable notice of the reasons and bases for the adverse 
determination and the reliance placed on evidence contained 
within the record.  Additionally, contrary to the 
representative's arguments presented in April 2002, both he 
and the veteran have also been afforded reasonable 
opportunity to respond to each adverse determination.  Again, 
in March 2002, the Board asked the veteran and his 
representative to present additional evidence and argument to 
substantiate the claim.  In April 2002, the representative 
submitted an informal brief presentation.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  The 
record is replete with the veteran's VA medical reports and 
statements made on appeal.  In 1997, the Board remanded the 
claim to obtain additional development.  A VA examination was 
accomplished in July 1998.  The examination report shows that 
the examiner reviewed the veteran's claims folder, and 
rendered an opinion as to the etiology of the veteran's left 
shoulder and arm impairment.  In conjunction with the 
aforementioned, in March 2000, the veteran responded "no" 
to all of the following questions:  "[d]id the BVA 
incorrectly decide or fail to take into account any facts?"; 
[d]id the VA or BVA fail to get any documents that you or 
your representative told them about?"; "[d]id the BVA apply 
the wrong law or regulation in making its decision?"; and 
"[a]re there any other reasons why you think the BVA 
decision is wrong?" 

It is acknowledged that when reviewing the veteran's medical 
history, the July 1998 VA examiner noted that the veteran's 
primary care physician had referred him to neurosurgery for 
the possibility of surgical maneuvers, especially 
decompression of the cervical spine, and he was unable to 
find notes of any such examination.  In April 2002, the 
veteran's representative stated that a remand was warranted 
to obtain those neurosurgery treatment notes from September 
to October 1992.  However, additional development in this 
regard is not warranted.  As previously noted, VA has 
obtained the veteran's medical records.  See VA Memorandum 
dated February 12, 1998.  Moreover, there is no indication 
that such records, if available, would substantiate the 
veteran's claim.  In fact, the report indicates that the 
veteran's left shoulder pain is attributable to the veteran's 
nonservice-connected spinal disabilities.  There is no 
indication of record which shows that the medical reports, if 
available, would causally link his left shoulder and arm 
impairment to VA hospitalization, treatment or service-
connected disability, or provide evidence of chronicity or 
continuity of symptomatology.  Moreover, in March 2002, the 
veteran checked that he had no additional evidence to submit.  
VA's 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

The requirements of the VCAA pertaining to the duty to assist 
have been met.  No useful purpose would be served in 
remanding this matter to the RO for more development.  
Because the Board finds that no additional notification or 
development action is required under the VCAA and VA has 
stated that in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied, it would not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. at 392-394.

Background

In May 1958, VA granted a 100 percent rating for pension 
purposes on account of the veteran's paraplegia due to 
compression fractures of the C-5 and C-6 and cystitis with 
septicemia, resulting from a 1956 automobile accident.  From 
1968 to 1992 the veteran received continuous treatment for 
disorders associated with his spinal cord disability.

In relevant part, from September to October 1992 the veteran 
was hospitalized with a history of bilateral trochanteric 
decubiti.  The report shows that while hospitalized the 
veteran used an electric chair for ambulating and used a 
manual chair while at home.  The report also notes that the 
veteran gave a history of left shoulder and arm pain that 
occurred after atypical physical exertion.  While 
hospitalized this became a problem after aggressive therapy; 
thus, laboratory tests were conducted.  A cervical spine x-
ray and electromyograph (EMG) revealed cervical radiculopathy 
and mild carpal tunnel syndrome of the left upper extremity.  
The veteran received treatment and responded well to local 
therapy that included cervical traction and nonsteroidal 
anti-inflammatory drugs.  On September 23, 1992, the veteran 
sustained a burn of the upper portion of his left back.  The 
burn was a Stage II burn and occurred as secondary to the 
application of hot packs in physical therapy for left 
shoulder pain.  Discharge diagnoses included bilateral 
trochanteric decubiti Stage II; C8-T1 quadriplegia; left 
shoulder pain, cervical radiculopathy; carpal tunnel 
syndrome; and Stage II burn, left upper back secondary to hot 
packs applied in physical therapy.

Numerous VA hospital and outpatient treatment reports dated 
from March 1987 to January 1996 are of record.  The reports 
show that the veteran complained of numbness and weakness of 
the left arm and shoulder.  In March 1991, a diagnosis of 
degenerative joint disease of the shoulder was made and 
clinical entries dated from September to October 1992 
document complaints of left shoulder pain.  One October 1992 
clinical entry documents complaints of left shoulder pain and 
acknowledges that x-ray findings revealed shoulder pathology.  
The clinical entry also documents that physical examination 
and the veteran's history suggested problems associated with 
the cervical spine injuries rather than shoulder complaints.  
In March 1993, an assessment of possible cervical 
radiculopathy versus original spinal cord injury and left 
cubital tunnel syndrome was made.  In April 1993 the veteran 
participated in physical therapy and complained of pain and 
swelling of the left arm with numbness in ulnar distribution 
of the left forearm and hand.

The veteran underwent a VA examination in July 1998.  On the 
examination report the examiner stated that he had reviewed 
the veteran's claims file and discussed the veteran's medical 
history in great detail.  The examiner recalled while 
hospitalized from September to October 1992 the veteran 
underwent physical therapy of the upper extremities in an 
attempt to strengthen them.  The examiner reported while 
receiving heat treatment to ease soreness of the shoulder, 
the veteran sustained a superficial burn of the left side.  
As a result of the burn, the veteran complained of decreased 
sensations, pain, and decreased power of the left upper 
extremity and asserted that his problems began soon 
thereafter.  He added he could not use his left arm with 
transfers as well as he could before. 

Physical examination generally revealed that the veteran had 
decreased range of motion of the left shoulder with a 
positive sag on the left side.  After examination, the 
examiner stated the veteran may very well have an 
insufficiency of his rotator cuff and although examination of 
the upper arm was essentially normal, findings associated 
with the hand revealed some impairment, as the veteran had 
weakness of the entire left upper extremity.  The examiner 
opined it was very difficult, if not impossible, to conclude 
whether this was aggravated in any way following the incident 
that the veteran referenced in 1992.  The examiner noted X-
ray studies conducted from 1968 onwards indicated changes of 
the cervical spine that would be normal given the 
circumstances of the injury and the aging process.  None of 
them seemed to show, however, as far as the reports were 
concerned that something acute had happened in the neck that 
may have involved his cervical nerve roots.  Thus, the global 
type of diminished sensations that the veteran complained of, 
along with diminished sensations to hot and cold of his left 
upper extremity, was very difficult, if not impossible, to 
put into perspective.  The examiner added that the nerve 
roots involved would be from C-5 down to T-1, and that would 
indicate a very severe type of problem which was not borne 
out by the magnetic resonance imaging (MRI) that the veteran 
had about two or three years after the initial injury.  The 
examiner also stated that the scar the veteran sustained of 
the back was not over the shoulder, but was below the 
inferior border of the scapula.  Therefore, it was difficult 
to say that the burn he sustained in the region where the 
scar was located was secondary to decreased sensations of the 
left upper extremity.  In summary, the examiner concluded 
that it was not likely that the veteran's problems were 
aggravated by the burn he sustained in 1992.

VA hospital reports dated from October 1998 to January 1999 
referencing unrelated disorders are also of record and have 
been reviewed.

Law and Regulations

Where any veteran shall have suffered an injury, or 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151.

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; VAOPGCPREC 8-97.

Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The term 
"disability" refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Id.

Regarding the 38 U.S.C.A. § 1151 analysis, it is noted that 
the veteran filed his application for compensation in 
February 1993.  While legislation enacted on October 1, 1997, 
was amended to include the concept of the negligence of VA 
personnel, prior October 1, 1997, pertinent law and 
regulation provided that no "fault" element was required in 
order to receive compensation benefits under Section 1151.  
VAOPGCPREC 40-97 holds that all claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the provisions of Section 1151 as they 
existed prior to that date.  As such, the veteran's claim, 
which was filed before October 1, 1997, must be adjudicated 
under the law and statutory provisions in effect prior to 
October 1, 1997.  

Prior to 1997, Section (c) of 3.358 provided that in 
determining whether such additional disability resulted from 
a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  
(1) it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; (2) the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination; and (3) compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  

"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(1)(2)(3).

When determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  Specifically, as applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation is not payable under 38 U.S.C.A. § 1151 for the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was authorized.

Pursuant to the language of the aforementioned law and 
regulation, Section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  

Similarly, assuming, without deciding, that a continuity-of-
symptomatology analysis would apply in a prior section 1151 
case, the requirements for service connection would be met if 
there is (a) evidence that a condition was "noted" during 
his VA hospitalization or treatment; (b) evidence showing 
continuity of symptomatology following such hospitalization 
or treatment; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-hospitalization/treatment symptomatology.  

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  The benefit of the doubt rule 
is inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

The evidence reflects that the veteran sustained a burn on 
his left upper back during heat treatment for nonservice-
connected disabilities while hospitalized at a VA Medical 
Center between September 1992 and October 1992.  As noted 
above, the RO has granted entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a burn of the back, 
effective September 22, 1992.  

The veteran contends that he sustained disability, in 
addition to the burn residuals, to his left arm and shoulder 
during the burn incident or as a result of the burn.  He 
claims this additional disability is manifested by a decrease 
in left arm strength and an increase in left arm and shoulder 
numbness.  He therefore requests compensation under the 
provisions of 38 U.S.C.A. § 1151 or as secondary to the burn 
residuals for the decrease in strength and the numbness.

In this case, the criteria for disability compensation due to 
impairment of the left shoulder and arm pursuant to Section 
1151 are not met.  Indeed, VA medical reports show that the 
veteran participated in physical therapy; complained of pain 
of the left upper back and shoulder; incurred a burn of the 
back resulting from heating pads being used to provide 
relief; and that a diagnosis of degenerative joint disease of 
the shoulder has been made.  As noted above, additional 
compensation for residual of a burn of the back is in effect.

Nonetheless, the record does not contain medical evidence 
demonstrating that the veteran's left shoulder and arm 
impairment was incurred in or aggravated by any VA 
hospitalization or treatment.  The medical reports merely 
show that the veteran complained of pain, weakness, and 
decreased sensation of the left shoulder and arm while 
participating in physical therapy and that he now complains 
of impairment of the left shoulder and arm.  In fact, in July 
1998 the examiner stated that it was very difficult, if not 
impossible, for him to conclude whether the veteran's 
impairment was aggravated while hospitalized in 1992.  He 
added that the veteran's complaints, which involved C-5 
through T-1, indicated a very severe type of problem that was 
not detected on MRI's accomplished after the veteran's 
initial injury.  Review of X-ray findings from 1968 onwards 
indicated normal changes based on the veteran's injuries and 
age.  In spite of the veteran's numerous conjectures set 
forth with the record, neither the examiner in July 1998 nor 
any other medical evidence of record indicates that his 
impairments of the shoulder and arm were incurred in or 
aggravated by treatment received at any VA facility.  Jones, 
Caluza, and Boggs, all supra.

Additionally, even when assuming the applicability of a 
continuity-of-symptomatology analysis, without deciding that 
such an analysis is applicable to a prior section 1151 case, 
the requirements for service connection still are not met.  
Again, the record is devoid of any medical evidence of a 
nexus between the veteran's current complaints and any 
treatment received while hospitalized or receiving treatment 
at a VA facility.  The veteran is competent to describe his 
symptoms; however, he is not competent, as a lay person, to 
etiologically relate those symptoms to any treatment he 
received at a VA facility.  Such determinations require 
specialized knowledge or training, which are beyond the 
competency of a lay person.  Jones, supra; Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Finally, the criteria for service connection are not met when 
considering the provisions of 38 C.F.R. § 3.310.  VAOPGCPREC 
8-97.  The Board acknowledges that entitlement to disability 
compensation for residuals of a burn of the back is in effect 
pursuant to Section 1151.  The record, however, does not 
contain any medical evidence demonstrating a nexus between 
the veteran's burn of the back and his current complaints.  
In fact, in July 1998, after reviewing the veteran's medical 
records and clinically examining him, the examiner concluded 
it was not likely that the veteran's problems were aggravated 
by the burn he incurred in 1992.  Additionally, treatment 
reports dated from 1987 to 1996 attribute the veteran's 
symptoms to his nonservice-connected spinal cord injuries 
which were incurred in 1956.  The absence of any medical 
evidence of a nexus between the veteran's impairment of the 
left shoulder and arm and the service-connected burn of the 
left back weighs against the claim.  

In this case, there is no medical evidence attributing the 
veteran's impairment of the left shoulder and arm to any 
treatment received at a VA facility or any disability 
compensable under the provisions of Section 1151.  The 
preponderance of the evidence is against the claim, and the 
appeal is denied.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. 
§§ 3.310, 3.358.



ORDER

Disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for impairment of the left shoulder and arm is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

